Citation Nr: 0704433	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-13 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
residuals of a fracture of the proximal radial head of the 
right elbow. 

2. Entitlement to a rating higher than 10 percent for a 
cervical spine disability with right nerve compression. 

3. Entitlement to a rating higher than 10 percent for 
gastroesophageal reflux with hiatal hernia and esophageal 
ulcer. 

4. Entitlement to a rating higher than 10 percent for 
sinusitis.

REPRESENTATION

Veteran represented by:  Texas Veterans Commission

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1979 to December 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

In his substantive appeal and in writing, the veteran 
withdrew his notice of disagreement to the rating for 
degenerative joint disease of the lumbar spine. 

The veteran has pending claims of service connection for 
vertigo, bilateral hearing loss, Meniere's disease, and 
hypertension, which have not been finally adjudicated by the 
RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In a statement in April 2005, the veteran asserted that his 
forearm [elbow] condition was worse.  

On VA examination in June 2003, there was no neurological 
testing of the cervical spine disability with right nerve 
compression. 

On VA examination in June 2003, there was reference to an 
upper gastrointestinal series to evaluate gastroesophageal 
reflux with hiatal hernia and esophageal ulcer, but the 
results are not in the record.  



On VA examination in June 2003, the veteran stated that he 
had no recurrence of sinusitis since surgery in 1998.  In 
August 2005, the veteran submitted additional evidence, 
documenting nasal congestion and other respiratory symptoms 
in 2005, and the additional evidence has not been reviewed by 
the RO. 

In light of the above, further evidentiary development is 
necessary under the duty to assist, and the case is REMANDED 
for the following. 

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Obtain the records from Dr. George C. 
Swanson, identified by the veteran in a 
medical release form, dated in September 
2003. 

3. Schedule the veteran for VA orthopedic 
and neurological examinations to determine 
the level of impairment due to the 
residuals of the right elbow fracture and 
of the cervical spine disability with 
right nerve compression.  The claims 
folder must be made available to the 
examiner for review. 

For the right elbow, the examiner is 
asked to describe range of motion in 
degrees of flexion, extension, 
pronation, and supination.  The 
examiner is also asked to describe any 
functional loss due to pain, painful 
movement, weakened movement, atrophy, 
or fatigue. 

For the cervical spine, the examiner is 
asked to describe range of motion in 
degrees of flexion, extension, 
rotation, and lateral flexion.  The 
examiner is also asked to describe any 
functional loss due to pain, painful 
movement, weakened movement, or 
fatigue. 

The neurological evaluation should 
include an electromyogram and 
nerve conduction study to 
determine whether there is 
evidence of nerve compression 
originating from the cervical 
spine, such as peripheral 
neuropathy, myopathy, or 
radiculopathy, or whether the 
finding suggest other pathology, 
such as carpal tunnel syndrome. 

4. Obtain the report of the upper 
gastrointestinal series that was done in 
conjunction with the VA examination in 
June 2003, and schedule the veteran for VA 
examination to determine the level of 
impairment due to gastroesophageal reflux 
with hiatal hernia and esophageal ulcer.  
The claims folder must be made available 
to the examiner for review.  

5. Schedule the veteran for VA examination 
to determine the level of impairment due 
to sinusitis.  The claims folder must be 
made available to the examiner for review.  

The examiner is asked to describe the 
number (three or more) and duration of 
incapacitating episodes (four to six 
weeks) per year of sinusitis requiring 
antibiotic treatment, or the number 
(six or more) of non-incapacitating 
episodes of sinusitis characterized by 
headaches, pain, and purulent discharge 
or crusting.  



6. After the above development is 
completed, adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


